Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 13-16 and 21-36 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
	
New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 and 21-36 are rejected under 35 U.S.C. § 103 as being unpatentable over Wolk et al., Deficiency of IL-22 contributes to a chronic inflammatory disease: pathogenetic mechanisms in acne inversa, J Immunol. 2011 Jan 15;186(2):1228-39. doi: 10.4049/jimmunol.0903907. Epub 2010 Dec 8, in view of Perona-Wright et al., A pivotal role for CD40-mediated IL-6 production by dendritic cells during IL-17 induction in vivo, J Immunol. 2009 Mar 1;182(5):2808-15. doi: 10.4049/jimmunol.0803553, as evidenced by Bhatia et al., PROPIONIBACTERIUM ACNES AND CHRONIC DISEASES, in The Infectious Etiology of Chronic Diseases: Defining the Relationship, Enhancing the Research, and Mitigating the Effects: Workshop Summary, Stacey L. Knobler, Siobhan O'Connor, Stanley M. Lemon, Marjan Najafi, Editors, Forum on Microbial Threat, 2004, in further view of CHEMTOB (US 2010/0190710) and PIDASHEVA (US 2014/0037618).
The claims do not require any particular treatments; thus, the claims encompass any treatment.  
Neither the claims nor the specification define “acne-associated disorder”; thus, this broadly encompasses any disorder with any association with acne (e.g. inflammatory disorders).
A search of the specification indicates that Applicants detected increased protein levels of common Th17 and IL-23 receptor pathway markers known to be upregulated in acne and acne-related disorders (e.g. inflammatory diseases).  Although the claims state to treat a patient after detecting these markers, yet neither the specification nor the claims provide any evidence that any specific treatments were more effective by detecting these markers, much less based on specific marker levels.  Thus, the claims amount to detecting common Th17 and IL-23 receptor pathway markers, then treating with any treatment.  This is obvious because these markers were known to be associated with acne and acne-associated inflammatory disorders, and a skilled artisan would have been motivated to treat such disorders as demonstrated below.
It would have been prima facie obvious to one having ordinary skill in the art at the time of filing to detect elevated levels of IL-6, IL-17 A, IL-l 7F, IL-21, IL-22, TNF 
As to markers of inflammation in acne and acne-associated disorders, all of IL-6, IL-17A, IL-17F, IL-21, IL-22, TNF-alpha and CCL20 are known markers associated with Th17 cells.  This is demonstrated by Wolk, Perona-Wright and CHEMTOB.  Wolk teaches all of these markers upregulated in acne and psoriasis (Figs. 1-8).  Figure eight summarizes that all these protein markers are upregulated in a pathogenic cascade:

    PNG
    media_image1.png
    506
    702
    media_image1.png
    Greyscale

Similarly, Perona-Wright teaches that animals immunized and dendritic cells treated with Propionibacterium acnes (“Propionibacterium acnes is a gram-positive human skin commensal that prefers anaerobic growth conditions and is involved in the pathogenesis of acne”; Bhatia) stimulated IL-6 release, which alone “proved essential for Th17 differentiation” (Abstract).  In other words, a skilled artisan would have known that IL-6 was upregulated in acne patients.  To this end, a skilled artisan would have expected that the treatment of acne using IL-6 reducing compounds would be most 
Finally, CHEMTOB teaches “use of IL-23 receptor antagonists in treating autoimmune and inflammatory disorders” (Abstract), including acne (para. 0111).  CHEMTOB further teaches that “In particular, candidate peptides targeting IL-23 receptor may be tested by measuring IL-23 induced TNFα or STAT3 phosphorylation in activated macrophages (e.g., HL60 cells), in splenocytes, or in TH17 cells (Streecket al., J. Immunol. Methods 333:115-120, 2008; Kebir et al., Nat. Med. 13:1173-1175, 2007) as described herein” (para. 0220).  “The biological activity of an IL-23 receptor may be measured using a variety of methods standard in the art including the phosphorylation, TNFα generation, and histological assays described herein” (para. 0098).  “IL-23 is involved in the maintenance and survival of TH17 cells responsible for the secretion of major inflammatory molecules such as IL-22, IL-17, CCL-2, and CCL-5” (para. 0279).  IL-6 is also a known Th17 differentiator (para. 0272).  Thus, CHEMTOB demonstrates that all of IL-6, IL-17, IL-22 and TNF-alpha, and other known Th17 markers are also known markers for acne and acne-associated disorders and treatment thereof.
	PIDASHEVA provides further support that all of IL-6, IL-17A, IL-17F, IL-21, IL-22, TNF-alpha are known markers associated with Th17 cells and IL-23 signaling pathway, which cells and pathway are present in higher amounts compared to healthy controls in acne and acne-associated disorders.  PIDASHEVA teaches “Cytokines associated with Th17 inflammation (‘Th-17 cytokine response profile'), and hence the presence and/or 
	In sum, all of all of IL-6, IL-17A, IL-17F, IL-21, IL-22, TNF-alpha and CCL20 are known markers associated with Th17 cells and IL-23 signaling pathway, which are known to be upregulated in acne and acne-associated disorders.
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to treat acne and acne-associated disorders after detecting known markers for Th17 cells and IL-23 signaling pathway with a reasonable expectation of success.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/AARON A PRIEST/Primary Examiner, Art Unit 1637